UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7477


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELIJAH GAYLON JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:07-cr-00704-HFF-1; 6:10-cv-70268-HFF)


Submitted:   April 19, 2012                   Decided:   May 8, 2012


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Remanded by unpublished per curiam opinion.


Elijah Gaylon Jones, Appellant Pro Se.  William Corley Lucius,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Elijah       Gaylon    Jones        seeks   to     appeal    the    district

court’s   order     dismissing        his    28    U.S.C.A.      § 2255      (West    Supp.

2011) motion as untimely.                In a civil case in which the United

States or its officer or agency is a party, parties have sixty

days following the entry of the district court’s final judgment

or order in which to file a notice of appeal.                         Fed. R. App. P.

4(a)(1)(B).       However, if a party moves for an extension of time

to appeal within thirty days after expiration of the original

appeal period and demonstrates excusable neglect or good cause,

a district court may extend the time to file a notice of appeal.

Fed. R. App. P. 4(a)(5)(A); Washington v. Bumgarner, 882 F.2d

899, 900-01 (4th Cir. 1989).

             Jones’ notice of appeal was received in the district

court after the expiration of the sixty-day appeal period but

within the thirty-day excusable neglect period.                          In his notice

of    appeal,     Jones    requested        an    extension      of   time      to   appeal

because he was in transit when the district court served him

with notice of its judgment and he did not receive the judgment

until   he   returned       to     his    assigned       correctional      facility      on

September 19, 2011.          We conclude this letter should be construed

as a motion pursuant to Rule 4(a)(5)(A).                      Accordingly, we remand

the   case   to    the     district      court     for    the    limited     purpose    of

determining whether Jones has demonstrated excusable neglect or

                                             2
good   cause   warranting   an   extension   of   the   sixty-day   appeal

period.   The record, as supplemented, will then be returned to

this court for further consideration.

                                                                REMANDED




                                    3